Ogden, J.
In March, 1870, the appellee obtained a judgment in the District Court for Travis county against the appellant, for the sum of $2150, the amount due on a certain promissory note, dated April 13, I860. From this judgment the defendant below has appealed to this court.
The execution and delivery of the note sued on were not controverted, but the defense set up in the district court, and now claimed to be sufficient to require a reversal of the judgment, is payment in Confederate notes, or money, as it was called at the time of the pretended payment.
The facts, as disclosed in the pleadings and evidence on the trial, may be thus briefly stated. The noté sued on became due in April, 1862, when payment was demanded by appellee, the holder and owner of the note, and payment was tendered in Confederate money, and perhaps some Louisiana bank bills. This tender was refused by the appellee, and the appellant then sought and obtained the aid of the then provost marshal of the Confederacy, to compel the acceptance of Confederate money in payment of the debt, and the surrender of the note. The parties were brought before the provost marshal, and were accompanied by their attorneys and witnesses ; and there the appellee was solemnly informed that he must receive Confederate money fer his debt, and surrender his note for cancellation, or go to jail. And in order to preserve his liberty and to avert the indignity of imprisonment, he accepted the Confederate money and surrendered his note, under a verbal: and written protest. And now the appellant claims that he is in *434law, and especially in equity, entitled toa discharge- from his debt, or at least to a credit for whatever the Confederate money was worth at that time.
If such an outrage to- the intelligence; freedom and rights of man; a disgrace alike- to this people- and. age, can call forth the equitable powers of a court, then we confess we have never known - what equity is. To force from a person, through fear or by brute-power, his property, or the- evidence of his property, is robbery, and to compel another to participate in treason, or to' accept the fruits of treason, is a three-fold crime, for which our laws or language have no adequate terms of condemnation. But when a. party comes into a court of justice, and demands the fruits or results of all these crimes combined, as- a peculiarly equitable- relief, we must most respectfully refer him to. that tribunal which compelled the appellee to receive treasonable paper for a just and. honorable debt. We are of the opinion that there is no error in ■ the judgment of the district court, in so far as it gave no credit for Confederate money received by appellee under compulsion.
There is, then, but one other question raised by the- pleadings-in this bause which it is deemed necessary here to notice. The note sued on was executed in April, I860-, two years before the act of Congress ■ making certain paper money a legal tender for ail debts and demands between individuals. At the time the note was executed, “ it had reference to coined money, and could not be discharged, unless by consent, otherwise than by tender of the sum due in coin,” (Hepburn v. Griswold, 8 Wallace, 608,) and, therefore, the note called for coin as specifically as though it said so.on its face; and it is maintained that neither this court, nor any authority of the State, has any power or authority in any manner to change or impair' the obligations of contracts. This power is reserved from the States.-by; express provision in the Constitution of the United States, and if - t-he courts of this State should exercise any such authority, it must- be by virtue of' some law of the *435United States, and not by virtue of any State law. We think it will not be contended that a note, made payable in coin, can by law be discharged in currency worth fifty, seventy-five or ninety cents on the dollar, without impairing the obligation of that contract; and, if so, then there is no authority'in the States to pass any such law, nor in the courts of the States to execute such a law, should such a one be passed. It therefore cannot be questioned that this note, payable, as it was when executed, in coin, can be discharged in anything else, unless there is some law of the United States authorizing the same.
The question whether, under the laws of the United States, a note payable in February, 1862, in dollars could (subsequent to the passage of the legal tender act) be discharged in the paper currency ©f the United States, came before the Supreme Court of the United States in the case of Hepburn v. Griswold, reported in 8 Wallace, 603, and after a most thorough investigation, it was decided that the act of Congress passed in February, 1862, known as the legal tender act, so far as it affected pre-existing debts, was unconstitutional,' and that therefore all notes executed before that date were payable in coin, and could be discharged in coin only. The case of Hepburn v. Griswold was taken from the Supreme Court of Kentucky, by writ of error, to the Supreme Court of the United States, demonstrating the fact that the United States Court has a revisory power over this court; and as was said in Jones v. McMahan, 30 Texas, “ because a writ of error will lie to the Supreme Court of the United States in this case, should we decide adversely to this construction of the Constitution and laws of the United States, we afe bound to obey its decision as our superior.” Therefore, according to the authority of the case referred to, we feel authorized, to decide that the court did not err in rendering a judgment for coin; and there appearing no other error on the record to require a reversal of the judgment of the district court, it is affirmed.
Affirmed.